DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/05/2022 has been entered. Claims 3 and 14 have been canceled. Claims 1-2, 4-13, and 15-20 remain pending in the application. 

Claim Objections
Claim 5 is objected to because of the following informalities:
“from the X-Ray stem” should be rewritten as “from the X-Ray system”
Claim 20 objected to because of the following informalities:
“an X-Ray system configured to acquire X-Ray imaging” should be rewritten as “an X-Ray system configured to acquire X-Ray imaging data”
“an ultrasound imaging probe configured to acquire ultrasound imaging” should be rewritten as “an ultrasound imaging probe configured to acquire ultrasound imaging data”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "The method of claim 14". There is insufficient antecedent basis for this limitation in the claim as claim 14 has been canceled due to amendment. For purposes of examination, it will be interpreted for Claim 18 to depend on the method of claim 13, to which claim 14 previously depended on.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weese (WO2017089509). Weese is cited in the IDS.
Regarding claim 1, Weese discloses a controller (system, 10, Page 23 lines 9-25) for maintaining alignment of X-Ray imagery and ultrasound imagery (Page 9 lines 5-7, wherein tracking the position of an ultrasound probe comprises maintaining alignment), the controller comprising:
a memory configured to store instructions (computer program) (Page 23, 17-18);
a processor (40) (Page 9 lines 6-7) configured to execute the instructions (Page 23, lines 18-19), and, when executed by the processor, the instructions cause the controller to: 
receive X-Ray imaging data from an X-Ray system (30) configured to perform X-Ray imaging, wherein the X-Ray imaging data comprises X-Ray imagery (110) (Page 9 lines 8-9, Page 16 lines 22-23),
receive ultrasound imaging data from an ultrasound imaging probe (20) configured to perform ultrasound imaging, wherein the ultrasound imaging data comprises ultrasound imagery (130) (Page 3 lines 12-21, Page 9 lines 12-15, Page 16 lines 27-30, Page 17 lines 4-7, wherein the ultrasound probe is configured to acquire an ultrasonic image at substantially the same time as the time of the initial X-ray image),
register the X-Ray imagery from the X-Ray system to the ultrasound imagery from the ultrasound imaging probe based on an X-Ray image of the ultrasound imaging probe received among the X-Ray imagery (Page 10 lines 12-34, Page 16 lines 22-23, Page 18 lines 10-14, wherein the TEE probe and X-ray unit are registered by taking an initial X-ray within which the TEE probe is located),
receive new ultrasound data sets from the ultrasound imaging probe (140) (Page 16 lines 10-18 and 28-30, wherein the ultrasound images are acquired at a later time than a time of acquisition of the X-ray image),
detect movement of the ultrasound imaging probe based on a change in position of the ultrasound imaging probe between two of the new ultrasound data sets (Page 3 lines 12-33, Page 16 lines 10-18, wherein changes between the initial ultrasound image and the subsequent ultrasound image provides information on the position of the ultrasound probe), and
compensate for the movement of the ultrasound imaging probe by adjusting the ultrasound imagery to maintain alignment with the X-Ray imagery, without receiving new X-Ray imaging data from the X-ray system (Page 4 lines 1-14, Page 18 lines 14-18, wherein when the X-ray unit is turned off, and a movement threshold has not been exceeded, the estimated new location of the TEE probe is shown on the X-ray image, and a new X-ray image is not taken, Page 16 lines 13-16; new X-ray imaging data is only received if a threshold has been exceeded).
Regarding claim 2, Weese discloses the invention as claimed above in claim 1.
Weese further discloses wherein, when executed by the processor, the instructions further cause the controller to determine that the movement of the ultrasound imaging probe exceeds a predetermined threshold (Page 13, lines 8-11), and generate a notification based on detecting the movement of the ultrasound imaging probe (Page 13, lines 12-15, wherein the doctor or clinician is informed by the system).
	Regarding claim 6, Weese discloses the invention as claimed above in claim 1.
	Weese further discloses wherein, when executed by the processor, the instructions further cause the controller to: detect the movement of the ultrasound imaging probe based on analysis of a cineloop (wherein a series of images during a cardiac cycle or breathing cycle comprise a cineloop) from the ultrasound imaging probe (Page 14, line 23 – Page 15, line 12).
	Regarding claim 8, Weese discloses the invention as claimed above in claim 6.
	Weese further discloses wherein, when executed by the processor, the instructions further cause the controller to: identify a three-dimensional cardiac cycle over time that affects the ultrasound imaging probe as a dataset of a four-dimensional cardiac cycle; and detect movement of the ultrasound imaging probe between cycles of the four- dimensional cardiac cycle using the dataset (Page 14, lines 23-34, wherein cardiac cycle (echocardiogram) of a patient is 3D, and a 3D cardiac cycle over time is a 4D cardiac cycle where the fourth dimension is time).
	Regarding claim 9, Weese discloses the invention as claimed above in claim 6.
	Weese further discloses wherein, when executed by the processor, the instructions further cause the controller to: identify a respiratory (breathing) cycle that affects the ultrasound imaging probe; and identify and remove periodicity due to respiration in the respiratory (breathing) cycle (Page 14 line 23 – Page 15 line 12, breathing cycle is detected with a respiration belt, periodicity is then accounted for in determining movement of the ultrasonic probe, similar to heart motion being excluded as disclosed).
	Regarding claim 10, Weese discloses the invention as claimed above in claim 9.
	Weese further discloses wherein, when executed by the processor, the instructions further cause the controller to: compensate for respiratory motion based on input received from an external respiration device (respiration belt) (Page 15, lines 3-12).
	Regarding claim 11, Weese teaches the invention as claimed above in claim 1.
	Weese further discloses wherein, when executed by the processor, the instructions further cause the controller to: detect the movement of the ultrasound imaging probe based on an external sensor (ECG electrodes/sensors used for EKGs and/or respiration belt) (Page 14, line 23 – Page 15 line 12).
	Regarding claim 12, Weese discloses the invention as claimed above in claim 1.
	Weese further discloses wherein, when executed by the processor, the instructions further cause the controller to: align the X-Ray imagery from the X-Ray system and the ultrasound imagery from the ultrasound imaging probe based on compensating for the movement of the ultrasound imaging probe (Page 18 lines 16-18 and 20-23, wherein the X-Ray imagery and ultrasound imagery are realigned (readjusted) by estimating the new location of the ultrasound probe on the X-ray image, Page 12 lines 26-31, since the ultrasound probe and image are overlaid in the X-ray image (fused with), repositioning or estimating a new location of the probe within the x-ray image comprises aligning/adjusting the ultrasound imagery with the X-Ray imagery).
	Regarding claim 13, Weese discloses a method (100) for maintaining alignment of X-Ray imagery and ultrasound imagery (Page 10 lines 16-34, Page 16 line 19 – Page 17 line 12), the method comprising:
receiving X-Ray imaging data from an X-Ray system configured to perform X-Ray imaging, wherein the X-Ray imaging data comprises X-Ray imagery (110) (Page 9 lines 8-9, Page 16 lines 22-23);
receiving ultrasound imaging data from an ultrasound imaging probe configured to perform ultrasound imaging, wherein the ultrasound imaging data comprises ultrasound imagery (130) (Page 3 lines 12-21, Page 9 lines 12-15, Page 16 lines 27-30, Page 17 lines 4-7, wherein the ultrasound probe is configured to acquire an ultrasonic image at substantially the same time as the time of the initial X-ray image);
registering the X-Ray imagery from the X-Ray system to the ultrasound imagery from the ultrasound imaging probe based on an X-Ray image of the ultrasound imaging probe received among the X-Ray imagery (Page 10 lines 12-34, Page 16 lines 22-23, Page 18 lines 10-14, wherein the TEE probe and X-ray unit are registered based on taking an initial X-ray within which the TEE probe is located);
receiving new ultrasound data sets from the ultrasound imaging probe (140) (Page 16 lines 10-18 and 28-30, wherein the ultrasound images are acquired at a later time than a time of acquisition of the X-ray image);
detecting movement of the ultrasound imaging probe based on a change in position of the ultrasound imaging probe between two of the new ultrasound data sets (Page 3 lines 12-33, Page 16 lines 10-18, wherein changes between the initial ultrasound image and the subsequent ultrasound image provides information on the position of the ultrasound probe); and
compensating for the movement of the ultrasound imaging probe by adjusting the ultrasound imagery to maintain alignment with the X-Ray imagery, without receiving new X-Ray imaging data from the X-Ray system (Page 4 lines 1-14, Page 18 lines 14-18, wherein when the X-ray unit is turned off, and a movement threshold has not been exceeded, the estimated new location of the TEE probe is shown on the X-ray image, and a new X-ray image is not taken, Page 16 lines 13-16; new X-ray imaging data is only received if a threshold has been exceeded).
	Regarding claim 15, Weese discloses the claimed invention as claimed above in claim 13.
	Weese discloses the method further comprising: determining that the movement of the ultrasound imaging probe exceeds a predetermined threshold (Page 13, lines 8-11), and generating a notification based on detecting the movement of the ultrasound imaging probe (Page 13, lines 12-15, wherein the doctor or clinician is informed by the system).
Regarding claim 17, Weese discloses the claimed invention as claimed above in claim 13.
Weese further discloses wherein the ultrasound imaging probe comprises a transesophageal echocardiography (TEE) probe, the ultrasound imagery from the ultrasound imaging probe comprises TEE imagery, and the ultrasound imaging data from the ultrasound imaging probe comprises the TEE imagery (Page 9 lines 21-22, naturally if the ultrasound probe is a TEE probe, the imagery and data it produces comprises TEE imagery).
Regarding claim 18, Weese discloses the invention as claimed above in claim 13.
Weese discloses the method further comprising: fusing the X-Ray imagery from the X-Ray system and the ultrasound imagery from the ultrasound imaging probe based on the compensating for the movement of the ultrasound imaging probe (Page 3 lines 16-21, Page 12 lines 24-31, wherein the second geometrical positional information comprises a new/current position of the ultrasound imaging probe and also comprises compensating for movement (the second position is the new position due to movement), and wherein overlaying the current location/orientation of the probe in the X-ray image comprises fusing the X-ray imagery and ultrasound imagery, Page 18 lines 16-18 and 20-23, wherein the image is also overlaid on the X-ray image along with the position of the probe).
Regarding claim 19, Weese discloses the invention as claimed above in claim 13.
	Weese further discloses wherein the movement of the ultrasound imaging probe is detected based on analysis of a cineloop (wherein a series of images during a cardiac cycle or breathing cycle comprise a cineloop) from the ultrasound imaging probe (Page 14, line 23 – Page 15, line 12).
	Regarding claim 20, Weese discloses a system (10) for maintaining alignment of X-Ray imagery and ultrasound imagery (Page 9 lines 5-7, wherein tracking the position of an ultrasound probe comprises maintaining alignment), comprising:
an X-Ray system (30) configured to acquire X-Ray imaging (Page 9 lines 8-10);
an ultrasound imaging probe (20) configured to acquire ultrasound imaging (Page 9 lines 12-15); and
a controller (10) including a memory that stores instructions and a processor (40) (Page 9 lines 5-10) that executes the instructions (Page 23 lines 9-25), and, when executed by the processor, the instructions cause the controller to:
receive X-Ray imaging data from the X-Ray system, wherein the received X-Ray imaging data comprises X-Ray imagery (Page 9 lines 8-9),
receive ultrasound imaging data from the ultrasound imaging probe, wherein the received ultrasound imaging data comprises ultrasound imagery (Page 9 lines 12-15),
register the X-Ray imagery from the X-Ray system to ultrasound imagery from the ultrasound imaging probe based on an X-Ray image of the ultrasound imaging probe received among the X-Ray imagery (Page 10 lines 12-34, Page 16 lines 22-23, Page 18 lines 10-14, wherein the TEE probe and X-ray unit are registered by taking an initial X-ray within which the TEE probe is located),
receive new ultrasound data sets from the ultrasound imaging probe (140) (Page 16 lines 10-18 and 28-30, wherein the ultrasound images are acquired at a later time than a time of acquisition of the X-ray image),
detect movement of the ultrasound imaging probe based on a change in position of the ultrasound imaging probe between two of the new ultrasound data sets (Page 3 lines 12-33, Page 16 lines 10-18, wherein changes between the initial ultrasound image and the subsequent ultrasound image provides information on the position of the ultrasound probe), and
compensate for the movement of the ultrasound imaging probe by adjusting the ultrasound imagery to maintain alignment with the X-Ray imagery, without the X-Ray system acquiring new X-ray imaging (Page 4 lines 1-14, Page 18 lines 14-18, wherein when the X-ray unit is turned off, and a movement threshold has not been exceeded, the estimated new location of the TEE probe is shown on the X-ray image, and a new X-ray image is not taken, Page 16 lines 13-16; new X-ray imaging data is only received if a threshold has been exceeded).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weese (WO2017089509) in view of Axelrod (US20120259237). Weese is cited in the IDS.
Regarding claims 4 and 16, Weese discloses the inventions as claimed above in claims 2 and 15.
Weese further discloses wherein the predetermined threshold varies among a plurality of predetermined thresholds (Page 24, lines 22-23 and Claim 3).
However, Weese does not disclose the notification varies based on an amount of the movement of the ultrasound imaging probe.
Axelrod teaches the concept of varying the characteristics (i.e. brightness) of an indicator light in response to certain conditions or thresholds ([0104]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weese to further include the notification to vary in response to movement of the ultrasound probe. Doing so would give the operator a better read on the situation. For example, the operator may be notified when the ultrasound probe is nearing a threshold of movement and may stop before exceeding that threshold so as to not have to take another x-ray image to realign or re-register the x-ray and ultrasound images.
Regarding claim 5, Weese in view of Axelrod teaches the invention as claimed above in claim 4.
	Weese further teaches wherein, when executed by the processor, the instructions further cause the controller to: measure the amount of the movement of the ultrasound imaging probe (Page 15, lines 9-12), and wherein the compensated movement is to correct a registration mismatch between the X-Ray imagery from the X-Ray system and the ultrasound imagery from the ultrasound imaging probe (Page 3 lines 12-34, Page 12 lines 27-31, Page 18 lines 20-23, wherein estimating the new location of the ultrasound probe and updating the overlay/fusion of the ultrasound image and X-ray image comprises correcting a registration mismatch. The registration of the X-ray and ultrasound imagery is based on the location/position of the ultrasound probe; when the ultrasound probe moves, the registration needs to be updated).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weese (WO2017089509) in view of Nijhof (US20200155120). Weese is cited in the IDS.
	Regarding claim 7, Weese discloses the invention as claimed above in claim 6.
	Weese further discloses wherein, when executed by the processor, the instructions further cause the controller to: identify a region in the cineloop from the ultrasound imaging probe (Page 14, lines 23-34); and exclude movement within the region from detection of the movement of the ultrasound imaging probe (Page 14, line 23 – Page 15, line 8, and Page 4, lines 1-8).
	However, Weese does not disclose wherein the region is of which an interventional medical device is moved.
	Nijhof teaches an image registration system registering live ultrasound images to a corresponding X-ray image wherein the imaged region contains a medical device, and movement of the ultrasound probe with respect to the medical device (so, movement of either devices) is accounted for in registration ([0006]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weese to further account for movement of an interventional medical device for detecting movement of the ultrasound imaging probe. One of ordinary skill in the art would understand movement of an interventional medical device would also affect the movement of the ultrasound probe imaging it. The obvious benefits of such a modification would be the accurate tracking of movement of the ultrasound probe so as to not exceed a threshold of movement and to maintain the registration between X-ray and ultrasound images. One of ordinary skill in the art would also understand the live (real-time) ultrasound images used in Nijhof’s teachings also comprise a series of cineloops, and the modification would require for the position of the interventional medical device in the X-ray image to be used as a reference point, as taught by Nijhof ([0006]).

Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive.
Applicant argues on page 12 that Weese does not teach that the system compensates for the changing location/orientation by adjusting the ultrasound imagery to maintain alignment with the X-Ray imagery, without receiving new X-Ray imaging data from the X-Ray system. Applicant additionally argues on page 12 that Weese does not maintain alignment by adjusting the ultrasound imagery, but rather acquires a new X-Ray image and overlaying the ultrasound image over the new image
Examiner respectfully disagrees. Weese teaches the registration of the ultrasound imagery and X-Ray imagery comprises overlaying the ultrasound probe and ultrasound image in the X-ray image as cited on Page 12 lines 26-31, Page 13 line 32 – Page 14 line 4, and Page 18 lines 10-23.

[Page 12] In other words, the present location and/or orientation of the ultrasonic can be presented in an acquired X-ray image. To put it another way, in an example the current location and/or orientation of the ultrasonic probe can be shown as an overlay in the X-ray image of a portion of a body part. In other words, augmented visualization of the current probe position, determined from at least one ultrasonic image, can be provided on a static X- ray image acquired at an earlier point in time.
[Page 13-14] In an example, segmentation of the part of the body feature, e.g. heart, provides the outlines of the part of the body feature within the volume of space that the ultrasonic probe is looking at. In this manner, from the 2D-3D registration of the ultrasonic probe from the X-ray image which provided the position of the ultrasonic probe and also provided mapping of the volume of space that the ultrasonic probe is looking at to the body and to the X-ray image, the outline of the part of the body feature determined from the ultrasonic image can be drawn or overlaid onto the X-ray image.
[Page 18] Fig. 4 shows a detailed workflow for tracking an ultrasonic probe in a body part. In summary, from an initial X-ray within which a TEE probe is located, correspondence between the TEE probe and the 3D volume of the X-ray unit is established by registering the TEE probe in the X-ray image. In other words, the TEE probe is located within the global space of the X-ray unit and is located within the anatomical space of the patient. When the X- ray unit is turned off, the TEE image feed is continuously segmented to estimate the new TEE probe location. For the case when a movement threshold has not been exceeded, which in an example can relate to small TEE probe movements, the estimated location is shown on the X-ray image. For the case when a movement threshold has been exceeded, which in an example can relate to large TEE probe movements, a new X-ray image may be triggered to measure the current probe position. The TEE probe can be localized in the X-ray image, and the ultrasound image can be overlaid on the X-ray image along with the position of the TEE probe, and annotations (e.g. markers ellipses) or a heart segmentation can also be overlaid on the X-ray image.

	From these passages, Weese teaches the current location/orientation of the ultrasound probe is shown as an overlay in the X-ray image, and the ultrasound image is always/continuously overlaid on the X-ray image (Page 12: “To put it another way, in an example the current location and/or orientation of the ultrasonic probe can be shown as an overlay in the X-ray image of a portion of a body part” and Page 18: “The TEE probe can be localized in the X-ray image, and the ultrasound image can be overlaid on the X-ray image along with the position of the TEE probe”). Weese specifically discloses “When the X-ray unit is turned off, the TEE image feed is continuously segmented to estimate the new TEE probe location. For the case when a movement threshold has not been exceeded, which in an example can relate to small TEE probe movements, the estimated location is shown on the X-ray image.” Wherein, the estimated location being updated in the X-ray image comprises compensating for the changing positions/orientations (movement) of the ultrasound probe. Additionally, by updating the overlay of the position/orientation of the ultrasound probe and its ultrasound image on the X-Ray image, Weese teaches “adjusting the ultrasound imagery to maintain alignment with the X-Ray imagery”. Weese teaches receiving new X-Ray imaging data from the X-Ray system only if a movement threshold has been exceeded (Page 18, “For the case when a movement threshold has been exceeded, which in an example can relate to large TEE probe movements, a new X-ray image may be triggered to measure the current probe position”). Regardless of whether a new X-ray image is acquired, the ultrasound image is still overlaid onto an X-ray image.
	Examiner points out in the Applicant’s specifications, it is also disclosed that if a movement exceeds a certain threshold, a new X-ray image is taken to update the registration and thus compensate for movement in ¶ [040-041] and ¶ [046].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793